O’Brien, J. (dissenting):
Although it may be concluded that the plaintiff in the first instance made out a case establishing its title in the strip of land in dispute, nevertheless, when we come to consider the question of the weight of evidence, I think it clearly preponderates in defendant’s favor.
The principal witness for the plaintiff, and upon whose testimony mainly the finding for the plaintiff was based, was Hr. Head, who at the time was, seventy-five years of age and who gave his recollection of what occurred in 1854. He admitted that he knew nothing about either the southeast or the northeast monuments, which in the deed located the boundary line in dispute. He merely stated that prior to the making of the deed, he went with Hr. Patterson to a point 500 feet from the lake and thence measured off distances and marked trees to the east, and believed this to be the line of the property and made a charcoal pit near there; and that recently he has recognized the blazed trees and the remains of the pit on the boundary which the plaintiff claims. He further said that the deed was prepared in accordance with the survey in which he had taken the part mentioned, although the complaint alleged that such marking was done after the execution of the deed and amounted to a practical location, and the deed itself makes no mention whatever of any blazed trees along the way nor of any distance of the line from the lake, both of which Hr. Head regarded as very important. In the deed the description of the line is that it runs from “ a stake and stones,” “ north forty-four and three-quarter degrees east, two hundred and sixty-two chains and forty-five links to a red ceda/r in the saw works line, on a dktffi of rocks.” The only connection, therefore, between the deed, before us and what Hr. Head states he did, is that he ielAmed his line, so measured from the lake and marked by trees, was the line of the deed.
Further, in behalf of the plaintiff, we have the testimony of the surveyor Wilson, who was brought into the matter for the first time in 1893. He testified that he ran a line north from the gore monu*361ment and in the midst of his work concluded that he had erred and changed his course 56 feet, and that this.line did not strike,“ a heap of stones,” described in the deed as forming the northwest corner of the tract, but, on the contrary, was 109 feet west of a heap of stones. This alone would seemingly account for over one-half of the difference in the location of the lines claimed by the parties. Mr. Wilson further testifies, however, that he measured eastward from the line he had run and from a point on it where there was no monument whatever, and at forty-seven chains came out, not to a “ red cedar ” “ on a bluff of rocks,” though there were cedars further east, but to a white oak tree, which was on the line testified to by Mr. Mead, thus, if anything, discrediting Mr. Mead’s line as well as his own, since neither ended, as called for by the deed, in a red cedar on a bluff of rocks. Mr. Wilson did not say that there was any bluff of rocks at the place, and Mr. Washburn, his associate, when asked if .the ground there was quite steep, replied, “ yes, sir, quite steep, where the oak tree was; it was a bluff; ” and he also testified, “ I recall the vicinity of the white oak. It is along the side of the hill.” He was then asked, “ Is it a stony place % ” and answered, “ More or less stony.” This is the only testimony to show that the oak was “ on a bluff of rocks.”
Mr. Wilson’s further testimony is, that over this mountainous country he ran a line east from the gore monument forty-seven chains and one link, which was parallel to his other line and which alone came out to Mr. Mead’s line. As he says, however, that Mr. Mead’s line (contrary to the requirements of the deed) was not parallel to the line he had run north from the gore monument, and that the latter line had ended in no northwest monument, his experiment seems of little importance. Even if its object was only to discredit the defendant’s line, here distances and courses over such a country at widely separated times, requiring the correction of needle variations by the different surveyors, is of little weight, particularly when the line claimed for the boundary ends in a landmark other than that described in the deed. The plaintiff’s case was directed not alone to disproving the defendant’s boundary, but to establishing its claimed line, and for that purpose such testimony is insufficient. Mr. Wilson also says that at the southerly end of Mr. Mead’s line he found a heap of old stones, which *362was nearly the right distance from a chestnut stake which he found in Bear swamp, and which was in a straight line from this stake to another corner of Mr. Lorillard’s property, though, whether or not it should have been he did not know.
This is all we have on the part of the plaintiff in support of the boundary it claims. There is not one word of identification of the southeast or of the northeast monument, and there is no northwest monument to identify. Its southeast monument was an old heap of Stones, which was nearly the right distance from an unidentified stake in a swamp. The northeast monument was neither located on a “bluff of rocks ” nor near “á red cedar,” nor was it the proper distance from any northwest monument. It was on the side of a hill, in a more or less stony place, at a white oak tree, and cedar trees were “ further east.” It was forty-seven .chains from a line which had been started by plaintiff’s surveyor north from the gore monument, and in progress was corrected fifty-six feet, and ended at no northwest monument.
All that can further be said is that Mr. Mead testified that the boundary was 500 feet from the lake and that the-plaintiff’s line is at such distance (though whether or not the shore line had changed he did not know), and he also testified as to blazed trees, etc., on that line. That Mr. Mead’s statement has been regarded as of great importance a]3pears from the opinion of Mr. Justice Hatch, where, in speaking of the plaintiff’s claimed line, he says : “ The true line should- pass through or near certain marked trees; it should run west of the Babcock swamp; west of the old coal pit and about 500 feet west of the lake, if it be the line located by Mead and others. This line does so pass. The line contended for by the defendant could not be made to verify, as does the one claimed by the plaintiff, but ignores all the distinguishing marks except comer monuments. * * * ”
The plaintiff’s case rests almost entirely on Mr. Mead’s testimony, and so far as it gives new lines, marks and monuments differing from the deed, the question arises is it admissible ? The deed makes no mention of 500 feet from the lake nor of-any marked trees along the way, and the rule is that where the terms of description in a deed are clear and no latent ambiguity is shown, extrinsic evidence cannot be given to contradict, vary or even explain the, description. *363The rule is thus stated in Harris v. Oakley (130 N. Y. 1): “ Where, in the description of premises in a deed, courses, distances and monuments are given, the premises must be located according to the deed, and all parol evidence of the declarations and acts of the parties of an intended different location is inadmissible as contradicting or varying the deed.” Therein it was said : “ The fence is not mentioned in the deed. Had it been it would, perhaps, have become a monument or object which would control the determination of the question, for the rule is that courses and distances ordinarily must yield to natural or artificial monuments or objects.” And in Muldoon v. Deline (135 N. Y. 150) the court said : “ There is no ambiguity in the description contained in the plaintiff’s deed. Every line can be surveyed on the ground just as it is given and the grantor had the land. When the description is' applied to the land no ambiguity is produced, and hence there is no room for parole evidence. It is true that the intent of the parties to the deed must control. But that intent must be ascertained from the language contained in the deed.”
Here there was no ambiguity. The deed refers to the southeast corner as “ a stake and stones,” and says, “ thence north forty-four and three-quarter degrees east two hundred and sixty-two chains and forty-five links to a red cedar in the new saw works line on a bluff of rocks.” To establish this line all that was necessary was to identify the stake and stones at one end and the red cedar on the bluff of rocks at the other, or to run the course given in the deed. The distance of that line from a place such as the lake not mentioned in the deed was hardly competent. Furthermore, all that Mr. Mead did preceded the giving of the deed, and in such a case the deed itself must be held to represent the final terms and boundaries as agreed upon. As said in Clark v. Wethey (19 Wend. 320), “ the maxim of the common law * * * declares that all oral agreements of the parties, in respect to the subject matter of the deed shall be merged by it, and such deed cannot be contradicted by parol.” The relief asked by the complaint was a confirmation of a boundary line claimed to have been agreed upon after the delivery of the deed. Mr. Mead, however, says that the location, if any, preceded the giving of the deed, and no motion to amend the complaint was made.
Assuming that Mr. Mead’s testimony was admissible, it will be seen upon what a slight basis the plaintiff’s case rests. If, however, *364we deem such proof sufficient by itself to support a finding in favor of plaintiff’s title to the land -in dispute, I think that when compared with the' evidence given by the defendant it is clearly outweighed. The defendant offered convincing testimony identifying the landmarks of the deed as coincident with the boundaries it claims. The northwest monument is identified by J. S. Ford, who had been superintendent for defendant, and who said that Mr. Patterson, now deceased, who was manager for Mr. Lorillard, had pointed it out to him; and from this monument Mr. Garrison in 1885 ran a line to the gore monument, which came within three feet of the distance stated in the deed, thus confirming Mr. Ford’s testimony. The. southeast corner is identified by Mr. Slawson, who testified that Mr. Patterson had in 1856 showed it to him and told him it was the southeast corner, and this when, as an adjoining owner, it was against Mr. Patterson’s interest to do so if the boundary was further west. Mr. Gordon also testified that in 1861 Mr. Patterson told him it was the southeast corner and not to cut beyond it. The northeast corner is identified by Mr. Garrison, as the deed calls for, as “ a. red cedar in the saw works line on a bluff of rocks,” he having in 1885 run from the northwest monument forty-seven chains twenty-six links, and found “ a stone heap on a ridge of rocks in a clump of cedar trees,” which was in line with and at the right distance from the identified southeast monument. For the plaintiff Mr. Jones testified, that while with a surveyor he helped build a monument there ten or eleven years ago,” which would be after 1885, when Mr. Garrison found it. The fact that Mr. Jones was at that point with a surveyor contributes to the defendant’s claim that that was a recognized boundary landmark. Mr. J. S. Ford, moreover, testified that Mr. Patterson showed him the northeast corner and defined it as “ a heap of stones upon a ridge of rocks surrounded by cedars.” Mr. Roone testified that at that place there was,. and is now, a stone heap on a ridge of rocks, and an old cedar tree has been blown down there, and the stones date back as far as the deed. From this place he also ran a line to the northwest corner and came within thirty-five links of the distance of the deed. Mr. Lehman also testified that he surveyed to the northeast corner in 1892, arid the monument there was on a ledge of rocks in a clump of cedars, and no other monument was thereabouts, and that Mr *365Patterson afterwards pointed out the northeast monument and said it was the boundary corner. Lastly, we have, against the plaintiff’s ■claim, the map which it had itself caused to be filed in the office of the county clerk, which has for its boundary the defendant’s line, in accordance with which, as can be seen from inspection of the map, lots and roads of the Tuxedo Park Association have been plotted.
With such evidence opposed, I do not think it can be said that the plaintiff should have judgment establishing its title to the land claimed. The defendant’s line had evidently been acquiesced in by the plaintiff and many others, and a natural conclusion from the testimony is that the plaintiff first started its dispute upon hearing the statement of Mr. Mead that the boundary line was 500 feet from the lake, and the discovery that the recognized boundary was not that distance. Opposed to Mr. Mead’s statement, we have an .array of evidence, including the silent testimony of the deed itself, which absolutely discredits it. And so far as practical location is concerned, not only did the plaintiff fail in any such proof, but the defendant showed that the plaintiff had governed itself according to, and had caused a map to be filed showing, the boundary line claimed by the defendant.
For the reasons stated I dissent from the conclusion reached by my associates.
Judgment affirmed, with costs.